Citation Nr: 0026845	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


1. Whether the Regional Office committed clear and 
unmistakable error in its July 11, 1996 rating decision 
granting a 60 percent disability evaluation for residuals of 
lumbar laminectomy including spinal stenosis effective as of 
September 7, 1994.  

2.  Evaluation in excess of 10 percent for major depression 
for the period prior to September 7, 1994.  

3.  Evaluation for major depression, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1964 to July 
1985.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 20, 1994 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which, in 
pertinent part, established service connection for major 
depression and cervical spine injury residuals; assigned 10 
percent evaluations for those disabilities; effectuated the 
awards as of January 20, 1994; and denied an increased 
evaluation for the veteran's service-connected lumbar 
laminectomy residuals with spinal stenosis and fusion of 
L1-5.  In December 1994, the RO denied a total rating for 
compensation purposes based on individual unemployability.  
In July 1995, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  On July 
11, 1996, the RO increased the evaluation for lumbar 
laminectomy residuals from 40 to 60 percent disabling; 
increased the evaluation for major depression from 10 to 30 
percent; granted a total rating for compensation purposes 
based on individual unemployability; and effectuated the 
awards as of September 7, 1994.  In October 1996, the RO 
denied effective dates prior to September 7, 1994 for the 
awards of a 30 percent evaluation for major depression and a 
total rating for compensation purposes based on individual 
unemployability.  

In February 1997, the RO determined that its August 20, 1994 
rating decision establishing service connection for cervical 
spine injury residuals evaluated as 10 percent disabling 
effective as of January 20, 1994 and its July 11, 1996 rating 
decision awarding a 60 percent evaluation for lumbar 
laminectomy residuals effective as of September 7, 1994 were 
not clearly and unmistakably erroneous.  In June 1997, the 
veteran was afforded a hearing before a VA hearing officer.  
In December 1998, the Board remanded the veteran's claims to 
the RO to afford the veteran a hearing before a Member of the 
Board sitting at the RO.  

In April 1999, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In June 
1999, the Board determined that the RO did not commit clear 
and unmistakable error in its August 20, 1994 rating decision 
awarding service connection for cervical spine injury 
residuals evaluated as 10 percent disabling effective as of 
January 20, 1994 and remanded the issues of whether the RO 
committed clear and unmistakable error in its July 11, 1996 
rating decision granting a 60 percent disability evaluation 
for lumbar laminectomy residuals including spinal stenosis 
effective as of September 7, 1994 and the veteran's 
entitlement to an increased evaluation for her major 
depression.  In January 2000, the RO determined that both the 
October 23, 1985 rating decision awarding service connection 
for the veteran's lumbar laminectomy residuals including 
stenosis evaluated as 40 percent disabling and its July 11, 
1996 rating decision granting a total rating for compensation 
purposes based on individual unemployability effective as of 
September 7, 1994 were not clearly and unmistakably 
erroneous.  In September 2000, the veteran's accredited 
representative submitted a notice of disagreement with the 
January 2000 RO determination.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected 
psychiatric disability.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and noted that it 
was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation in excess of 10 percent 
for the veteran's major depression for the period prior to 
September 7, 1994 and evaluation of the major depression, 
currently evaluated as 30 percent disabling.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for 
evaluation for her psychiatric disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

FINDINGS OF FACT

1.  Prior to September 7, 1994, the veteran's major 
depression alone was shown to 


be productive of no more than mild social and industrial 
impairment.  A Global Assessment of Functioning score of 80 
was advanced.  

2.  Neither 38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434 
(1999) nor 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996) is 
more favorable to the veteran's claim.  

3.  Currently, the veteran's psychiatric disability alone has 
been shown to be manifested by no more than definite social 
and industrial impairment and/or by more than an occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  A Global Assessment of Functioning score 
of 60 was advanced.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for major depression for the period prior to September 7, 
1994 have not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

2.  The criteria for an evaluation in excess of 30 percent 
for major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9433, 9434 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claim.  A 
"well-grounded" claim is one which is plausible.  A review 
of the record indicates that the veteran's claim for an 
increased evaluation is plausible and that all relevant facts 
have been properly developed.  
I.  Historical Review

A February 1994 VA treatment record notes that the veteran 
was diagnosed with depression secondary to her 
service-connected lumbar spine disability.  The report of an 
April 1994 VA examination for compensation purposes states 
that the veteran was diagnosed with major depression.  In 
August 1994, the RO established service connection for major 
depression and assigned a 10 percent evaluation for that 
disability.  In July 1996, the RO increased the evaluation 
for the veteran's major depression from 10 to 30 percent and 
effectuated the award as of September 7, 1994.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the Schedule For Rating Disabilities directed that a 
10 percent disability evaluation was warranted for major 
depression without melancholia when there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
contemplated definite impairment in the veteran's ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in the veteran's initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that her reliability, flexibility, and efficiency levels 
be so reduced by reason of her psychoneurotic symptoms as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including major depression.  
Under the amended rating schedule, a 10 percent disability 
evaluation is warranted for a dysthymic disorder or a major 
depressive disorder which is productive of occupational and 
social impairment due to either mild or transient symptoms 
which decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress 
or symptoms controlled by continuous medication.  A 30 
percent evaluation contemplates occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the individual is generally functioning 
satisfactorily with routine behavior and normal self-care and 
conversation) due to symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 
9433, 9434 (1999).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

The February 1994 VA treatment record notes that the veteran 
exhibited an affect reflecting depression and pain.  The VA 
psychiatrist stated that the veteran had been treated with 
Prozac and pushed herself to keeping working.  

At the April 1994 VA examination for compensation purposes, 
the veteran complained of chronic depression of two and 
one-half to three years' duration; an inability to work full 
time as a social worker due to her severe chronic back pain; 
impaired sleep; and low sexual energy.  She denied having 
suicidal ideation.  She worked part-time as a hospital social 
worker.  She was noted to be oriented times three and labile 
with crying spells.  On examination, the veteran exhibited a 
labile and depressed affect; intact language skills; and 
intact memory and cognitive skills.  The VA physician 
advanced a Global Assessment of Functioning (GAF) score of 
"around 80."  

A June 1994 VA treatment entry relates that the veteran felt 
depressed as her back pain prevented her from working.  In 
her September 1994 notice of disagreement, the veteran 
advanced that her doctor had stated that her depression was 
severe and interfered with her ability to maintain herself.  

At a November 1994 VA examination for compensation purposes, 
the veteran complained of feeling suicidal due to her severe 
chronic lower back pain.  She reported that she 
"occasionally" worked as a hospital social worker and a 
home health care worker.  The examiner observed that the 
veteran appeared to be on the verge of crying several times 
during the evaluation and was oriented times four.  On 
examination, the veteran exhibited decreased industrial 
capacity; coherent responses; an intact memory; normal 
behavior, comprehension, emotional reaction, and social 
capacity; and no signs of tension.  

At the July 1995 hearing on appeal, the veteran testified 
that she was no longer able to work as a social worker due to 
the physical impairment associated with her service-connected 
severe lumbar spine disability.  She stated that her 
unemployability contributed to her depression.  

At a December 1995 VA examination for compensation purposes, 
the veteran complained of depression; occasional anger; 
alternating impaired sleep and excessive sleep; excessive 
eating; crying spells; suicidal ideation; and an inability to 
work full time.  She clarified that her psychiatric symptoms 
changed in severity in tandem with her service-connected 
lumbosacral spine disabilities and were "running" her life.  
The examiner observed that the veteran was depressed and 
cried.  The veteran was diagnosed with severe major 
depression.  

At the April 1999 hearing before the undersigned Veterans Law 
Judge, the veteran testified that her service-connected back 
disability was productive of significant physical impairment 
and pain.  She clarified that her back pain impaired her 
sleep.  

At a December 1999 VA examination for compensation purposes, 
the veteran complained of feeling "completely handicapped" 
and unable to function; impaired sleep; difficulty with 
controlling her mood; a poor self-image; and a lack of both 
an appetite and a sex drive.  She denied experiencing any 
panic attacks.  The veteran reported that she had last been 
employed on a part-time basis in 1995; was married; and 
avoided social contact due to her intolerance of having 
people around her.  The veteran was observed to be oriented 
to time, place, and person.  On examination, she exhibited 
continuous underlying depression; no current suicidal 
thoughts; no impairment of thought processes, communications, 
memory, or impulse control; and no inappropriate behavior.  
The veteran was diagnosed with a chronic dysthymic disorder.  
A GAF score of 60 was advanced.  

A.  Evaluation Prior to September 7, 1994

Given that the time period at issue is prior to the effective 
date of the amended regulation and diagnostic codes, it is 
appropriate to evaluate the veteran's disability solely under 
the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).  The Board has reviewed the probative evidence of 
record including the veteran's testimony and statements on 
appeal.  The veteran's psychiatric disability was shown to be 
manifested by minimal symptoms including a depressed affect, 
crying spells, and a GAF score of 80.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score of between 71 and 80 denotes 
transient and possibly absent symptoms resulting in no more 
than slight social and industrial impairment.  

Prior to September 7, 1994, the veteran's psychiatric 
disability was shown to be productive of no more than mild 
social and industrial impairment.  In February 1994, a VA 
psychiatrist noted that the veteran was working, and in April 
1994, her GAF score was said to be around 80.  According to 
the report of a subsequent VA examination it was not until 
November 1994 that she began to exhibit decreased industrial 
capacity.  In the absence of objective competent evidence 
establishing the existence of definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in the veteran's 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment, the Board finds 
that the 10 percent evaluation adequately reflects the 
veteran's psychiatric disability picture prior to September 
7, 1994.  While the veteran clearly had severe industrial 
impairment, it arose principally from her service-connected 
lumbar spine disability as is reflected by the 40 percent 
evaluation then in effect for that disorder.  

B.  Evaluation after September 7, 1994

Initially, the Board observes that neither the provisions of 
38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434 (1999) nor 
those of 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996) are 
more favorable to the veteran's claim.  Therefore, the Board 
will evaluate the veteran's claim under both versions of the 
diagnostic criteria.  

The veteran's psychiatric disability was repeatedly found to 
be manifested by chronic depression, crying spells, and an 
inability to control her mood.  The VA examiners at the 
November 1994, December 1995, and December 1999 VA 
examinations for compensation purposes uniformly indicated 
that the veteran was oriented; experienced debilitating back 
pain; and exhibited normal comprehension, emotional reaction, 
and social capacity; coherent responses; an intact memory; no 
impairment of thought processes, communications, memory, or 
impulse control; and no inappropriate behavior.  The veteran 
denied experiencing panic attacks.  The VA examiner at the 
December 1999 VA examination for compensation purposes 
advanced a GAF score of 60.  A score of between 55 and 60 
rating indicates moderate difficulty in social, occupational, 
or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

While asserting that the record supports assignment of an 
evaluation in excess of 30 percent, the veteran acknowledges 
on appeal that a significant portion of her current 
industrial/occupational impairment rises from her 
service-connected physical disabilities.  In reviewing the 
record, the Board observes that while the VA examiner 
advanced a GAF score of 60, the veteran's psychiatric 
symptomatology alone has not been shown to be productive of 
more than definite social and industrial impairment or 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The psychiatric 
evaluation findings of record do not reflect that the 
veteran's current industrial/occupational impairment results 
from reduced reliability, flexibility, and efficiency levels 
associated with her psychoneurotic symptoms or reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  In the absence of such findings, the Board 
concludes that the veteran's psychiatric symptoms most 
closely approximate the criteria for a 30 percent evaluation 
under both 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996) and 
38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434 (1999).  
Therefore, an evaluation in excess of 30 percent for the 
veteran's service-connected psychiatric disability is not 
warranted.  


ORDER

An evaluation in excess of 10 percent for the veteran's major 
depression for the period prior to September 7, 1994 is 
denied.  An evaluation in excess of the current 30 percent 
for the veteran's major depression is denied.  


REMAND

In September 2000, the veteran's accredited representative 
submitted a notice of disagreement with the RO's January 2000 
determination that the October 23, 1985 rating decision 
granting service connection for lumbar laminectomy residuals 
evaluated as 40 percent evaluation and the July 11, 1996 
rating decision granting a total rating for compensation 
purposes based on individual unemployability effective as of 
September 7, 1994 were not clearly and unmistakably 
erroneous.  The RO did not subsequently issue a statement of 
the case to the veteran and her accredited representative 
which addressed those issues.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Additionally, the Board finds that the issue of whether the 
October 23, 1985 rating decision granting service connection 
for lumbar laminectomy residuals evaluated as 40 percent 
remains inextricably intertwined with the certified issue of 
whether the RO committed clear and unmistakable error in its 
July 11, 1996 rating decision assigning an effective date of 
September 7, 1994 for the award of a 60 percent evaluation 
for lumbar laminectomy residuals.  Therefore, further 
adjudicatory action with respect to the certified issue will 
be postponed, until further action by the RO.

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should provide the veteran and 
her representative with a supplemental 
statement of the case which properly 
addresses the issues of whether the VA 
committed clear and unmistakably error in 
the October 23, 1985 rating decision 
establishing service connection for 
lumbar laminectomy residuals evaluated as 
40 percent disabling and the July 11, 
1996 rating decision granting a total 
rating for compensation purposes based on 
individual unemployability effective as 
of September 7, 1994.  The veteran and 
her representative are informed that if 
there is an intent to appeal, there is an 
obligation to file an adequate and timely 
substantive appeal.     

2. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  The veteran need take no action until 
otherwise notified.

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

 

